Citation Nr: 1402412	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for an anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)) prior to August 24, 2011. 

2.  Entitlement to an evaluation in excess of 50 percent for PTSD from August 24, 2011.


REPRESENTATION

Veteran represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1952 to August 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The December 2010 rating decision granted service-connection for an anxiety disorder, not otherwise specified, and assigned an initial rating of 30 percent.  In August 2011, the Veteran filed a claim for an increased rating.  A March 2012 rating decision re-characterized the Veteran's anxiety disorder, not otherwise specified, to PTSD to reflect his current diagnosis and assigned a rating of 50 percent, effective August 24, 2011.  The Veteran filed a timely appeal.  

The Veteran was initially represented by The American Legion.  A new VA Form 21-22 appointing the South Carolina Department of Veterans Affairs as the representative was signed in September 2013 but was not of record at the time of the November 2013 hearing.  At that hearing, the Veteran was represented by The American Legion.  However, since the VA Form 21-22 appointing the South Carolina Department of Veterans Affairs as the representative is now in the file, the Board finds that the South Carolina Department of Veterans Affairs is the current representative.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

At his November 2013 videoconference hearing, the Veteran testified that his PTSD symptoms had gotten worse since his last VA examination.  The Veteran reported that he sometimes cannot sleep, he has nightmares, he has thoughts about his combat experiences in Korea, and that he is largely isolated.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The Board notes that the Veteran's most recent VA examination was in September 2011, over two years ago.  In light of the Veteran's testimony, the Board finds that there is evidence to suggest that the Veteran's condition has worsened since his last VA examination.  Accordingly, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, at the November 2013 videoconference hearing, the Veteran's representative noted that the Veteran had a follow up mental health appointment at the Augusta, Georgia VAMC scheduled for November 21, 2013.  Upon review of the record, the Board finds that treatment records from that appointment have not been associated with the claims file.  These records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain all treatment records for the Veteran from the VA Medical Center in Augusta, Georgia and all associated outpatient clinics, dated from December 2012 to the present, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

3.  Thereafter, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


